DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Nakamura et al. (U.S. PGPub 2015/0289275) teaches a communication system comprising: 
a base station device (See Fig. 5, #300 and [0043]); and 
a communication terminal device configured to perform radio communication 5with the base station device (See Fig. 1, #100 and #200 and [0043]), wherein the base station device and the communication terminal device when operating as a transmitting device rotate inverse fast Fourier transform (IFFT) (The signal in the frame, which is output by the phase rotation unit 106, is output into the IFFT unit 171. With the number of points that is set to target an entire system band, the IFFT unit 171 performs Inverse Fast Fourier Transform on the signal in the frame, which is input; See [0062]), and copy a last portion of the rotated IFFT output to a head of the rotated IFFT output as a cyclic prefix (CP) to thereby generate a transmission signal so that there is no phase rotation at a 10head of a demodulation reception window set in a receiving device (The cyclic prefix (CP) addition unit 172 performs processing that copies one portion of the rear of a wave form of an OFDM unit to the OFDM symbol unit and adds a copy to the front of the OFDM symbol, on a result of the conversion by the IFFT unit 161, and generates the OFDM. The copy of the one portion of the rear of the waveform, which is added to the front of the OFDM symbol, is referred to as the cyclic prefix (CP). By adding the CP, an influence of a delay wave on a channel can be suppressed; See [0063]).  
The prior art of Seyama et al. (Int. Pub. No. EP 2 385 733 A1) teaches the radio base station phase-rotates the modulated signal on the frequency domain before the inverse fast Fourier transform process. This brings about the same effect that is obtained by circular-shifting a signal after an inverse Fourier transform process on the time domain (See [0052]).
The prior art of Kim et al. (U.S. PGPub 2007/0189406) teaches the IFFT unit receiving the signals, outputting to the phase rotation unit and then inserting a cyclic prefix (See [0064]-[0065]).
Claims 1-4 appear to be novel and inventive because prior art fails to show or teach copying a last portion of the rotated IFFT output to a head of the rotated IFFT output as a cyclic prefix (CP) to thereby generate a transmission signal so that there is no phase rotation at a head of a demodulation reception window set in a receiving device, in combination with the other limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/20/2021